Citation Nr: 1750795	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to service-connected hypertension.

2.  Entitlement to an increased evaluation for left knee degenerative joint disease ("left knee disability"), rated as 10 percent disabling prior to September 4, 2008, as noncompensable from September 4, 2008, to December 3, 2013, and as 10 percent disabling thereafter.

3.  Entitlement to an increased evaluation for right knee degenerative joint disease ("right knee disability"), rated as noncompensable prior to December 4, 2013, and as 10 percent disabling thereafter.

4.  Entitlement to an evaluation in excess of 20 percent for left shoulder strain with impingement syndrome ("left shoulder disability").


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 1986, November 1989 to September 1990, and November 1997 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2008 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia, and Lincoln, Nebraska, respectively.  Jurisdiction over the appeal currently resides with the RO in Atlanta, Georgia.

In October 2009, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

In a January 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the ratings assigned for the Veteran's service-connected left and right knee disabilities to 10 percent, each effective December 4, 2013.  Additionally, in a March 2017 rating decision, it increased the rating assigned for the Veteran's service-connected left shoulder disability to 20 percent, effective June 1, 2008.  However, as those increases did not represent total grants of the benefits sought on appeal, the claims remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2014, September 2015, and August 2016, the Board remanded the issues adjudicated herein for further evidentiary development.  That development has been accomplished to the extent possible.  In so finding, the Board acknowledges that the VA examinations it requested in August 2016 in connection with the Veteran's increased rating claims were not completed.  However, the AOJ did, in fact, schedule an examination to address those claims, and the Veteran failed to appear.  The March 2017 supplemental statement of the case that was subsequently issued by the AOJ noted that fact, and neither the Veteran nor her representative has provided good cause for her absence or requested that additional examinations be scheduled.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran also has an obligation to assist in the adjudication of her claim and must be prepared to cooperate with VA efforts to provide an adequate medical examination.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for them.  38 C.F.R. § 3.326(a).  For the foregoing reasons, the Board concludes that there has been substantial compliance with the Board's prior remand instructions and that, as a result, an additional remand of those issues is not required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for a bilateral ankle condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


VETERAN'S CONTENTIONS

The Veteran contends that the evaluations currently assigned for her service-connected bilateral knee and left shoulder disabilities fail to fully capture the severity of those conditions.  Regarding her knees, she has reported that her primary symptoms are pain and stiffness.  She has specifically reported pain when bending or when climbing stairs, stiffness if she kneels and then stands up, and pain in both knees when kneeling or crawling on hard surfaces.  She has also described flare-ups that include stabbing pain, stiffness, and additional limitation of motion.  Regarding her left shoulder, the Veteran has described pain, stiffness, weakness, lack of endurance, and fatigability that affect her ability to lift, carry objects, and perform tasks that require raising her arm above shoulder level.  She has also reported that raising her arm above shoulder level causes severe flare-ups that render her unable to move her left arm.


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran's left and right knee disabilities have been manifested by painful motion when squatting, kneeling, and climbing stairs.  Flexion of both legs has been limited to 110 degrees, at worst.  Ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, limitation of extension of the leg, impairment of the tibia or fibula, and genu recurvatum have not been shown.

2.  Throughout the claim period, the Veteran's left shoulder disability (which affects her minor extremity) has been manifested by flexion and abduction of the left arm limited to shoulder level, at worst.  Ankylosis of the scapulohumeral articulation and impairment of the humerus have not been shown.


CONCLUSIONS OF LAW

1.  Prior to September 4, 2008, the criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

2.  From September 4, 2008, to December 3, 2013, the criteria for a 10 percent rating, but no higher, for a left knee disability have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

3.  Since December 4, 2013, the criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

4.  Prior to December 4, 2013, the criteria for a 10 percent rating, but no higher, for a right knee disability have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

5.  Since December 4, 2013, the criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

6.  Throughout the claim period, the criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left and Right Knee Disabilities

The Veteran's left and right knee disabilities are currently rated under Diagnostic Code 5260-limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Specifically, her left knee disability is rated as 10 percent disabling prior to September 4, 2008, as noncompensable from September 4, 2008, to December 3, 2013, and as 10 percent disabling thereafter.  Her right knee disability is rated as noncompensable prior to December 4, 2013, and as 10 percent disabling thereafter.

However, resolving reasonable doubt in the Veteran's favor, the Board finds that 10 percent ratings are warranted for both of her knee disabilities throughout the claim period, based on her reports of painful motion in both knees, particularly with actions such as kneeling, squatting, and climbing stairs.  See, e.g., October 2009 Hearing Transcript at 6; see also 38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As a result, the Board is granting a 10 percent rating for the left knee for the period from September 4, 2008, to December 3, 2013, and is also granting a 10 percent rating for the right knee for the period prior to December 4, 2013.

The Board does not, however, find that ratings in excess of 10 percent are warranted for either of the Veteran's knees at any point during the claim period.  In that regard, the medical evidence of record reflects that flexion of both of the Veteran's knees has been limited to 110 degrees, at worst, even following repetitive motion testing.  See December 2013 Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) ("2013 Knee DBQ").  In other words, the medical evidence of record does not document limitation of flexion of either leg that has approached the degree of limitation required for a compensable rating, let alone the degree required for ratings higher than the 10 percent disability ratings currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 30 degrees warrants a 20 percent rating).  

In finding that ratings in excess of 10 percent are not warranted under Diagnostic Code 5260, the Board has considered the Veteran's descriptions of her knee symptoms and the functional loss caused by those symptoms.  Specifically, she has described stiffness and pain in both knees, particularly when performing actions such as kneeling, bending, squatting, and climbing stairs.  She has also described additional limitation of motion, which she reported "varies," following repetition and during flare-ups.  See 2013 Knee DBQ.  She has reported that her knee symptoms during flare-ups, which include stabbing pain, stiffness, and the aforementioned limitation of motion, make it difficult for her to run, squat, or walk for very long.  See 2013 Knee DBQ.  However, the functional loss associated with the foregoing symptomatology was considered in awarding 10 percent ratings throughout the claim period in spite of the fact that flexion of each of the Veteran's legs well exceeded the minimum limitation of motion requirement for that rating under Diagnostic Code 5260.

In short, the overall disability picture created by the symptomatology associated with each of the Veteran's knees, as reflected by her own descriptions of that symptomatology and the objective medical evidence of record, simply does not support a finding that the criteria for a 20 percent rating under Diagnostic Code 5260 is more closely approximated at any point during the claim period.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca, 8 Vet. App. 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board has also considered whether separate ratings could be assigned for the Veteran's left and right knee disabilities under any other applicable diagnostic codes, but the evidence of record does not support awarding separate ratings for either knee based on ankylosis, recurrent subluxation or lateral instability, torn or removed cartilage, impairment of the tibia and fibula, genu recurvatum, or limitation of extension of the leg, as the foregoing conditions and symptoms were neither objectively documented during examinations and treatment nor described by the Veteran during the claim period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5261, 5262, 5263 (2017); see also VAOPGCPREC 9-04; VAOPGCPREC 23-97.  For all of the foregoing reasons, separate or higher ratings are not warranted for the Veteran's left and right knee disabilities.

Left Shoulder Disability

Turning to the Veteran's left shoulder disability, that condition is currently assigned a 20 percent rating under Diagnostic Code 5201.  For the minor extremity, as is applicable here, see February 2008 VA QTC (contract) Examination Report, a 20 percent rating is assigned under that code for both limitation of motion of the arm at shoulder level and at midway between the side and shoulder level.  38 C.F.R. § 4.71a.  The evidence does not establish that a rating higher than the currently assigned 20 percent rating is warranted at any point during the claim period.  

Limitation of motion of the minor arm to 25 degrees from the side must be demonstrated in order to establish entitlement to a 30 percent rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Such limitation has not been documented during the examinations conducted in connection with this claim or during treatment.  In that regard, during a February 2008 VA QTC examination, left shoulder flexion to 180 degrees, with pain beginning at 160 degrees, and left shoulder abduction to 180 degrees, with pain beginning at 180 degrees, were documented.  No additional limitation of motion was documented upon repetitive motion.  During a December 2013 VA QTC examination, left shoulder flexion and abduction to 110 degrees, with pain beginning at 110 degrees in both ranges, were documented.  The examiner noted that the Veteran described additional limitation of motion during flare-ups and with repetitive motion (although such limitation was not observed during the examination), but also noted that the Veteran described the additional degree of limitation as varied.  

Regarding limitation of motion observed during treatment, forward elevation (flexion) of the Veteran's left arm to 110 degrees in active motion, and to 175 degrees in passive motion, were documented in March 2013.  In April 2013, forward elevation to 175 degrees in active motion was documented, and the examining clinician noted that internal and external rotation tests were performed with the Veteran's left arm positioned at 90 degrees of abduction.

Notably, other than when describing flare-ups, the Veteran has not asserted that her left shoulder disability is manifested by motion of the arm that is limited to 25 degrees from her side.  Indeed, she has consistently reported that the range of motion of her left arm is limited to shoulder level.  For example, during her October 2009 DRO hearing, the Veteran demonstrated that she was able to actively move her left arm to shoulder level, at which point her pain began.  During treatment in June 2012, she reported being unable to lift her arm fully above her head and noted that she was able to lift her arm to shoulder height with tolerable pain.  During treatment in November 2012, she described left shoulder pain that was worse with overhead movement. 

In determining that a rating in excess of 20 percent is not warranted under Diagnostic Code 5201, the Board has considered the Veteran's descriptions of her left shoulder symptoms and the functional loss caused by those symptoms.  Specifically, the Veteran has described pain, stiffness, weakness, lack of endurance, and fatigability that affect her ability to lift, carry objects, and perform tasks that require raising her arm above shoulder level.  She has also reported additional limitation of functional ability, in the form of pain and decreased range of motion (that varies), during flare-ups and with repetitive use.  However, the foregoing symptomatology does not suggest that the disability picture associated with the Veteran's left shoulder warrants assignment of a 30 percent rating.  In so finding, the Board acknowledges that the Veteran has reported that her flare-ups cause extremely severe pain and an inability to move her left arm.  However, the evidence, including the Veteran's own statements, suggests that the onset of those flare-ups is dependent upon her raising her arm above shoulder level, not upon regular use of her arm at or below shoulder level.  Notably, she has not provided an estimate for how frequently those flare-ups occur, although she did describe at least one occasion on which she went to an emergency room in connection with her flare-up symptomatology and received a cortisone injection.  See October 2009 Hearing Transcript at 3-4.  In any event, the Veteran is already being compensated for the inability to raise her left arm above shoulder level.  Flare-ups that occur only when she raises her arm beyond that point do not support a finding that her disability picture is more closely approximated by an inability to raise the arm more than 25 degrees from the side.

In short, even considering the Veteran's subjectively reported symptoms and the functional loss caused by those symptoms, including during flare-ups and following repetitive motion, the overall disability picture created by her left shoulder symptomatology, as reflected by her descriptions of that symptomatology and the medical evidence of record, does not support finding that the criteria associated with a 30 percent rating under Diagnostic Code 5201 are more closely approximated.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32 (2011).  The Board further notes that there is no evidence that the Veteran has ankylosis of the scapulohumeral articulation or impairment of the humerus, such that Diagnostic Codes 5200 or 5202 would apply to her shoulder disability and possibly afford her a higher rating.  38 C.F.R. § 4.71a.  For the foregoing reasons, the Veteran's claim must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching its conclusions regarding the Veteran's increased rating claims, and has applied it in determining that her left and right knee disabilities most closely approximate 10 percent ratings during all portions of the claim period.  However, the benefit of the doubt doctrine is otherwise inapplicable to the Veteran's claims, as the preponderance of the evidence is against ratings higher than those assigned herein.  See 38 U.S.C.S. § 5107 (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Prior to September 4, 2008, a rating in excess of 10 percent for left knee degenerative joint disease is denied.

From September 4, 2008 to December 3, 2013, a 10 percent rating, but no higher, for left knee degenerative joint disease is granted.

Since December 4, 2013, a rating in excess of 10 percent for left knee degenerative joint disease is denied.

Prior to December 4, 2013, a 10 percent rating, but no higher, for right knee degenerative joint disease is granted.

Since December 4, 2013, a rating in excess of 10 percent for right knee degenerative joint disease is denied.

A rating in excess of 20 percent for left shoulder strain with impingement syndrome is denied.


REMAND

The Veteran asserts that she has an ankle condition, primarily described as swelling, that was caused or aggravated by her service-connected hypertension or the medications used to treat it.  She was afforded a VA examination in connection with that claim in February 2009, at which time she described ankle pain with standing and walking and noted that her ankles had a tendency to swell.  The examiner diagnosed the Veteran with bilateral ankle strain, but opined that it was not caused or aggravated by the Veteran's hypertension or the medication used to treat it, because there was "no evidence associating hypertension or antihypertensive medications with [an] ankle condition."  However, it is unclear, based on her additional observation that the Veteran's ankles were not swollen at the time of examination, whether she also considered that symptom when reaching her conclusion.  Moreover, the Veteran's service treatment records (STRs) include a finding of pitting edema of her dorsal feet and ankles, and the examiner did not address whether the Veteran could have an ankle condition that began during service.  For the foregoing reasons, the Board finds that an additional VA examination is needed prior to adjudication of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In finding that an additional examination is needed, the Board acknowledges that, in November 2009, one of the Veteran's private care providers submitted a memorandum to VA in which he suggested that uncontrolled hypertension could be the cause of the swelling in the Veteran's ankles.  Unfortunately, as the equivocal language employed in that memorandum renders it insufficient to establish service connection, a remand is still required.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

Additionally, relevant treatment records may be outstanding.  In that regard, the evidence includes a treatment note, completed by the same private provider who issued the November 2009 memorandum, documenting the Veteran's evaluation for complaints of persistent ankle swelling.  The provider ordered an ultrasound of the Veteran's legs to assess venous integrity, but it does not appear that the results of that ultrasound have been associated with the claims file.  On remand, records associated with that ultrasound and any related follow-up treatment should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and authorize VA to obtain any outstanding records from Regional West Physicians Clinic dating from November 2009, forward, to specifically include any records associated with an ultrasound conducted to assess the venous integrity of the Veteran's legs in connection with her complaint of ankle swelling.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine whether she has a bilateral ankle condition that is related to service or her service-connected hypertension.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current ankle conditions.  In doing so, please consider medical and lay evidence dated both prior to and since the filing of the July 2008 claim, to include the Veteran's treatment for swollen ankles at a VA facility in September 2008 and at a private facility in November 2009.  Additionally, please specifically discuss whether the Veteran has a venous condition that is causing her ankle swelling.

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) For each condition identified (including the "ankle strain" diagnosed by the 2009 examiner), is it at least as likely as not (50 percent probability or more) that the condition arose in service or is otherwise related to service?  Please explain why or why not, specifically discussing the mild pitting edema of the Veteran's bilateral ankles documented during in-service treatment in August 1986.

(c) If any ankle condition is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected hypertension or hypertension medication?  Please explain why or why not, specifically discussing the private provider's November 2009 memorandum asserting that an extended history of uncontrolled high blood pressure could be the cause of the Veteran's ankle swelling.

(d) If any ankle condition is not caused by the Veteran's hypertension or hypertension medication, is it at least as likely as not (50 percent probability or more) that it has been aggravated by her hypertension or hypertension medication?  Please explain why or why not, specifically discussing the private provider's November 2009 memorandum asserting that an extended history of uncontrolled high blood pressure could be the cause of the Veteran's ankle swelling.

If you find that an ankle condition has been aggravated by the Veteran's hypertension or hypertension medication, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


